Case: 12-60487       Document: 00512273507         Page: 1     Date Filed: 06/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 13, 2013

                                      No. 12-60487                         Lyle W. Cayce
                                                                                Clerk

CLEVE GALE; ALEX GATES, Bankruptcy Trustee,

                                                  Plaintiffs-Appellees
v.

TOWN OF COMO, MISSISSIPPI,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                            USDC No. 2:09-CV-00169


Before HIGGINBOTHAM, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       For the reasons articulated in the district court’s denial of Defendant-
Appellant’s motion for judgment as a matter of law, remittitur, or a new trial,
we AFFIRM. See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.